DETAILED ACTION
This action is pursuant to the claims filed on November 12, 2021. Currently, claims 1-3, 5-24, and 26-27 are pending with claims 4 and 25 canceled, claims 1, 5-6, 8, 10, 12, 14, 18, and 21 amended, and clams 26-27 newly added. Below follows a complete final action on the merits of claims 1-3, 5-24, and 26-27. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/499,970, 62/499,952, 62/499,954, 62/499,971, 62/499,965, and 62/493,002,  fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed applications fail to provide support for claims 1-3, 5-24, and 26-27. While the prior provisional applications broadly depict a robot and corresponding navigation system that includes a sensor, there is not adequate support in the prior disclosures for the specifics with regards to the navigation and how it functions to control movement of the robotic arm. Accordingly, claims 1-3, 5-24, and 26-27 are not entitled to the benefit of these prior provisional applications and will be awarded the priority date June 20, 2017. 
Specification
The disclosure is objected to because of the following informalities: 
[0071] refers to “plate” as both reference character 33 and 35 
[0073] refers to the “camera” as reference character 41 (previously 17) 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “41” has been used to designate both camera ([0073]) and central aperture ([0072]);
reference character “100” has been used to designate both inverse kinematics determination and virtual button (throughout specification and Fig. 10-12); 
 reference character “101” has been used to designate both a step and virtual button (throughout specification and Fig. 10-12); 
 reference character “103” has been used to designate both a step and virtual button (throughout specification and Fig. 10-12); and
reference character “105” has been used to designate both a step and virtual button (throughout specification and Fig. 10-12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 5: 3; Fig. 7: 18; Fig. 12: 118.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be directed to an apparatus claim but recites active method language. As such, it is unclear if the claim is directed to an apparatus or a method. Such language includes: “a sensor apparatus generates” in lines 11-12; “a navigation system directing” in line 15; the navigation system transmits” in line 18; “the navigation system receiving” in line 21; and “controlling” in line 22. The Examiner suggests amending the claim to use “configured to” (or similar) language. 
Claim 3 is similarly rejected as claim 1 for reciting the language: “sensor unites detecting” in line 4 and “the navigation unit transmitting” in lines 5-6. 
Claim 4 is similarly rejected as claim 1 for reciting the language: “the navigation systems uses” in line 2 and “the navigation system performs” in line 4. 
Claim 10 
Claim 11is similarly rejected as claim 1 for reciting the language: “a laser system detecting” in line 4. 
Claim 13 is similarly rejected as claim 1 for reciting the language: “the navigation systems controls movement” in line 1-2 and “the navigation system moves” in line 3. 
Claim 3 recites the limitation “a sensor electrical signal” in line 5, “three sensor electrical signals” in line 7, and “a fourth electrical signal” in line 7-8. However, it is unclear if these electrical signals are the same as, in addition to, or different than the sensor electrical signals recited in claim 1. 
Claim 4 recites the limitation “the sensor signals” in line 3. However, it is unclear if these sensor signals are the same as, in addition to, or different than the sensor electrical signals recited in claim 1.
Claim 15 recites the limitation “electrical signals” in line 17 and 19 (occurs twice). However, it is unclear if these electrical signals are the same as, in addition to, or different than the electrical control signals recited in claim 1, line 7. 
Claim 26 recites the language “wherein the treatment includes moving the skin treatment tool is moved to the sequence” in lines 7-8. However, this language is unclear as it appears to be grammatically incorrect. 
Claims 2-3, 5-14, 16-24, and 27 are also rejected for their dependency of a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karni et al (US PGPUB: 2012/0071794). 
Regarding independent claim 1, Karni discloses a robotic system (Fig. 1: 10) for treating the skin of a patient ([0042]), said system comprising:
a mechanical support device (arm 14) having a support portion (holder 18), said mechanical support device supporting the support portion in a three-dimensional space of three-dimensional locations and in a range of three-dimensional angular orientations (Fig. 1-2; [0042]-[0043], [0060]-[0061]), said mechanical support device being configured to move the support portion in the three-dimensional space and over the range of angulations responsive to electronic control ([0042]-[0043], [0060]-[0061] discuss controller 24 processing outputs from sensors 64 to determine the orientation of holder 18 and applicator 20; where [0086]-[0088] and Fig. 13A-14E display the controller moving the holder 18 to multiple locations and angles); and 
a medical tool (20) supported on the support portion (Fig. 1-2; [0042]) so as to move with the support portion of the mechanical support device ([0016], [0042], Fig. 1-2; 13A-14E), said medical tool having an operative portion directed in an operative direction and configured to interact with the skin of the patient ([0042] “applicator 20 for delivering energy to the skin”); 
a sensor apparatus (Fig 6: 64a-c) generates sensor electrical signals indicative of a distance and orientation of the operative portion of the tool relative to a part of the skin of the patient with which the tool is interacting ([0042], [0061], [0082]; Fig. 6; Fig. 9-11); and 
a navigation system (Fig. 3: control system 30 and robot system 32) directing movement of the medical tool (20) via control of movement of the mechanical support device ([0042], [0048]-[0050]);
wherein the navigation system has data defining a sequence of locations on or adjacent the patient ([0079], [0086]-[0087] discuss the system storing data defining location and orientation of a point on the patient), and the navigation system transmits commands to the mechanical support device that causes the mechanical support device to move the support portion and the medical tool to said locations in sequence (Fig. 9-11, 13A-14E, [0066]-[0070], [0086]-[0087] display the control system transmitting commands that directs the movement of the mechanical support to the defined locations in sequence);
the navigation system receiving the sensor electrical signals and based thereon controlling the mechanical support device so as to maintain the operative portion of the tool at a predetermined distance spaced from the skin of the patient and at a predetermined angular orientation relative to the skin of the patient -2-during movement of the mechanical support device throughout movement thereof between the locations (Karni [0008]-[0009], [0079], [0086], Fig. 10-13F display the navigation system receiving signals from the sensor to determine the location and orientation of the holder; where the holder is returned to its ready positioned (predetermined distance from skin) and angular orientation (i.e. 0 degree angular orientation) when moved between the defined locations on the patient). 
Regarding dependent claim 2, in view of claim 1, Karni discloses wherein the mechanical support device is a robotic arm made up of segments connected from a proximal end thereof to a distal end thereof (Fig. 2; [0042]). 
Regarding dependent claim 3, in view of claim 1, Karni discloses wherein the medical tool and the sensor apparatus are supported in a housing of a navigation unit fixedly supported on the support portion (Fig. 2-4; [0058]; tool and sensor supported in housing 18 of navigation system 30/32), and wherein the sensor apparatus comprises three sensor units supported in the housing (Fig. 6: 64A, 64B, 64C), each of said sensor units detecting a respective distance thereof from the skin of the patient and producing a sensor electrical signal indicative of said distance ([0042],[0060]-[0061]), the navigation unit transmitting to the navigation system the three sensor electrical signals ([0042],[0060]-[0061]; Fig. 3: 24) or a fourth electrical signal derived from the three sensor signals and indicative of the distance and orientation of the medical tool relative to the patient. 
Regarding dependent claim 11, in view of claim 3, Karni further discloses wherein the three sensor units of the sensor apparatus are supported rotatively distributed around the medical tool about an axis of the operative direction thereof ([0060]; Fig. 6), the sensor units each including a laser system detecting the respective distance of the sensor unit to skin of the patient ([0042], [0058], [0060], [0082]; Fig. 6).
Regarding dependent claim 12, in view of claim 1, Karni further discloses wherein the sequence of locations defines a trajectory ([0047], [0068]; Fig. 9: 74, 76) and a duration of time within which the medical tool is to travel through said sequence of locations ([0071], [0075]; Fig. 9: 76, 78).
Regarding dependent claim 13,  in view of claim 1, Karni further discloses wherein the navigation system controls movement of the robotic arm based on manually entered command signals received from a user at a remote location ([0066], [0079]; Fig 1), and the navigation system moves the robotic arm so as to maintain the distance and orientation of the medical tool with respect to the patient's skin irrespective of any commands from the remote user that conflict therewith ([0008], [0059]; Fig. 13A-14E).
Regarding dependent claim 14, in view of claim 1, Karni discloses wherein the predetermined orientation is normal to the skin of the patient ([0086]; Fig. 12B).
Regarding independent claim 15, Karni discloses a method for treating a skin region of a patient (abstract; Fig. 1: 12; [0042]), said method comprising: 
scanning the skin region of the patient so as to derive three-dimensional data defining a surface contour of the skin region ([0069]-[0071]; [0086]; Fig. 11: 108); 
determining a sequence of points on the skin region at which treatment is to be applied ([0068]-[0069]; Fig. 9: 72, 74); 
providing a robotic apparatus (32) movably supporting a skin treatment tool (20) in a range of positions and angular orientations responsive to electrical control signals ([0016], [0042]-[0043], [0060]-[0061] discuss controller 24 processing outputs from sensors 64 to determine the orientation of holder 18 and applicator 20; where [0086]-[0088] and Fig. 13A-14E display the controller moving the holder 18 to multiple locations and angles), said skin treatment tool having a sensor apparatus ([0042]; Fig 6: 64a-c); 
performing the treatment of the skin region with the skin treatment tool ([0042]), wherein the -6-skin treatment tool is moved to the sequence of points by the robotic apparatus and wherein, in each of the locations, an operative effect of the tool is directed to a respective location that corresponds to a respective one of the points (Fig. 9-11, 13A-14E, [0066]-[0070], [0086]-[0087] display the control system transmitting commands that directs the movement of the mechanical support to the defined locations in sequence);
determining continually during the treatment a relative distance of the tool from the skin region of the patient and an orientation of the tool relative to the skin region of the patient based on electrical signals from the sensor apparatus ([0042], [0061], [0082]; Fig. 6; Fig. 9-11); and 
controlling movement of the robotic apparatus based on the electrical signals so that, at each of the series of locations and throughout travel of the tool therebetween, the skin treatment tool is located at a predetermined distance spaced from the skin region and oriented at a predetermined angulation relative to the skin region ([0008]-[0009], [0079], [0086], Fig. 10-13F display the navigation system receiving signals from the sensor to determine the location and orientation of the holder; where the holder is returned to its ready positioned (predetermined distance from skin) and angular orientation (i.e. 0 degree angular orientation) when moved between the defined locations on the patient). 
Regarding independent claim 26, Karni discloses a method for robotic treatment of a skin region of a patient (abstract; Fig. 1: 12; [0042]), said method comprising: 
determining a sequence of points on the skin region at which treatment is to be applied ([0068]-[0069]; Fig. 9: 72, 74); 
providing a robotic apparatus (32) movably supporting a skin treatment tool (20) in a range of positions and angular orientations responsive to electrical control signals ([0016], [0042]-[0043], [0060]-[0061] discuss controller 24 processing outputs from sensors 64 to determine the orientation of holder 18 and applicator 20; where [0086]-[0088] and Fig. 13A-14E display the controller moving the holder 18 to multiple locations and angles), said skin treatment tool having a sensor apparatus ([0042]; Fig 6: 64a-c); 
performing the treatment of the skin region with the skin treatment tool ([0042]), wherein the -6-treatment includes moving the to the skin treatment tool is moved to the sequence of points by the robotic apparatus, and wherein, in each of the locations, an operative effect of the tool is directed to a respective location that corresponds to a respective one of the points (Fig. 9-11, 13A-14E, [0066]-[0070], [0086]-[0087] display the control system transmitting commands that directs the movement of the mechanical support to the defined locations in sequence);
continually determining during the treatment a relative distance of the tool from the skin region of the patient ([0042], [0061], [0082]; Fig. 6; Fig. 9-11); and 
controlling movement of the robotic apparatus based on the electrical signals so that, at all times throughout travel of the tool between locations of the sequence of locations, the skin treatment tool is positioned spaced from the skin region at a predetermined distance ([0008]-[0009], [0079], [0086], Fig. 10-13F display the navigation system receiving signals from the sensor to determine the location and orientation of the holder; where the holder is returned to its ready positioned (predetermined distance from skin) when moved between the defined locations on the patient). 
Regarding dependent claim 27, in view of claim 26, Karni further discloses wherein the determining of the relative distance is accomplished using sensors ([0042]; Fig 6: 64a-c) mounted adjacent the tool on the robotic apparatus (Fig. 6).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Karni et al (UD PGPUB: 2012/0071794) in view of Okazaki et al (US PGPUB: 2011/0218676). 
Regarding dependent claim 5, in view of claim 1, Karni does not explicitly disclose wherein the data defines a Cartesian coordinate system and the navigation system uses data derived from the sensor signals defining a desired portion of the medical tool in Cartesian coordinates, and wherein the navigation system performs an inverse kinematics determination in a control loop so as to determine the desired position of the segments of the robotic arm so as to place the medical tool in the desired position. 
However, Okazaki discloses a control device and robot arm for human contact (Fig. 1: 101): wherein the data defines the locations in a Cartesian coordinate system and the navigation system uses data derived from the sensor signals defining a desired position of the medical tool in Cartesian coordinates ([0126]), and wherein the navigation system performs an inverse kinematics determination in a control loop so as to determine desired positions of the segments of the robotic arm so as to place the medical tool in the desired position ([0126]; Fig. 2: 108). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the Cartesian coordinate system and inverse kinematics of Okazaki as a means to orient a robotic arm and precisely control the movements of said arm to ensure both safety and precision ([0017]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Karni et al (US PGPUB: 2012/0071794) in view of Wu et al (US PGPUB: 2014/0088410), further in view of Wang (CN-103817687-A; note page numbers in citation correspond to the attached PDF translation).
Regarding dependent claim 6, in view of claim 1, Karni discloses wherein the support portion (18) is on the distal end of the robotic arm (14; see Fig. 1-2), but does not explicitly disclose wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches, and wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second.
 However, Wu discloses a robotic control arm (abstract; Fig. 1), wherein the robotic arm has at least six degrees of freedom (abstract; [0126]) provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches ([0075], [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni to incorporate wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches. This configuration provides the benefit of a safety factor to mitigate error and stop a procedure if the tolerance is exceeded by the robotic device (Wu, [0115], [0122]).
Further, the combination does not explicitly disclose wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second.
However, Wang discloses a surgical robot (abstract) where the segments are rotated about joints at a speed of at least 180 degrees per second (p. 2; p. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Karni et al (US PGPUB: 2012/0071794) in view of Panescu et al (US PGPUB: 2017/0172662).  
Regarding dependent claim 7, in view of claim 1, although Karni discloses an energy treatment tool, it does not explicitly disclose wherein the medical tool is selected from the group consisting of a scalpel, scissors, and an electrocauterizer. 
However, Panescu teaches a robotic surgical system comprising a medical tool (2506) selected from the group consisting of a scalpel ([0132]), scissors ([0132]), and an ([0132]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the tool group of Panescu in order to meet the various required functions performed during a surgical operation ([0132]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Ross (US PGPUB: 2016/0262827). 
Regarding dependent claim 8, in view of claim 1, although Karni discloses a skin treatment energy tool, Karni does not explicitly disclose wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles configured to be inserted into the skin of a patient.
However, Ross discloses a medical tools compatible with robotic arms (Fig. 8; [0034]), wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles -4-configured to be inserted into the skin of a patient ([0027]; Fig. 2A: 132). Therefore, it would have been obvious to one of ordinary skill in the art before the effective .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of McMillan et al (US PBPUG: 2013/0296737). 
Regarding dependent claim 9, in view of claim 1, although Karni discloses an energy skin treatment tool, Karni does not explicitly disclose wherein the medical tool is a gas plasma skin treatment tool. 
However, McMillan discloses a robotic surgical system to be used with various medical tools ([0009]), wherein the medical tool is a gas plasma skin treatment tool ([0009], [0065]; Fig. 4: 150). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the gas plasma skin treatment tool of McMillan as this is a known technique to perform coagulation ([0065]).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Yeung et al (USPGPUB: 2016/0157948)
Regarding dependent claim 10, in view of the combination of claim 1, Karni does not explicitly disclose wherein the system has a high definition video camera supported adjacent the tool, said camera being directed toward the treatment area of the tool and transmitting video thereof. 
However, Yeung teaches a robotic surgical arm ([0006]; Fig. 1: 1), wherein the system has a high definition video camera supported adjacent the tool ([0075]; Fig. 3B: 227), said camera being directed toward the treatment area of the tool and transmitting video thereof .
Claims 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917). 
Regarding dependent claim 16, in view of claim 15, Karni does not explicitly disclose wherein the method further comprises performing a simulation of the treatment prior to performing the treatment using the sequence of points, and displaying a video of the simulation to a user, and responsive to the user approval of the sequence of points of the simulation, performing the treatment with the tool being moved in sequence through locations corresponding to the sequence of points.
However, Hodorek discloses a robotic surgical system ([0043]; Fig. 7: 84), further 
Regarding dependent claim 22, in view of the combination of claim 16, Karni further discloses wherein the sensor apparatus comprises three sensor units (Fig. 6: 64A, 64B, 64C) supported distributed around the tool equally around an axis of the operative direction of the tool ([0060]; Fig. 6), the sensor units each including a laser system detecting a respective distance of the sensor unit to skin of the patient ([0042], [0058], [0060], [0082]; Fig. 6).
Regarding dependent claim 24, in view of the combination of claim 16, Karni further discloses wherein the sequence of points is determined from a historical sequence of points stored in a computer- accessible library of historical procedures ([0086]; Fig. 11: 112).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Wu et al (US PGPUB: 2014/0088410) and Wang (CN-103817687-A; note page numbers in citation correspond to the attached PDF translation). 
Regarding dependent claim 17, in view of the combination of claim 16, Karni discloses wherein the robotic apparatus is a robotic arm (14) made up of segments connected from a proximal end thereof to a distal end thereof (Fig. 2; [0042]); wherein the support portion (18) is on the distal end of the robotic arm (14; see Fig. 1-2), but does not explicitly disclose wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches.
However, Wu discloses a robotic control arm (abstract; Fig. 1), wherein the robotic arm has at least six degrees of freedom (abstract; [0126]) provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches ([0075], [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni to incorporate wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches. This configuration provides the benefit of a safety factor to mitigate error and stop a procedure if the tolerance is exceeded by the robotic device (Wu, [0115], [0122]).
Further, the combination does not explicitly disclose wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second.
However, Wang discloses a surgical robot (abstract) where the segments are rotated about joints at a speed of at least 180 degrees per second (p. 2; p. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Karni to incorporate the speed of at least 180 degrees per second of Wang. This configuration provides the benefit of increased working range and reduced industrial robot work dead band (p. 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Panescu et al (US PGPUB: 2017/0172662).  
Regarding dependent claim 18, in view of the combination of claim 16, although Karni discloses an energy treatment tool, it does not explicitly disclose wherein the skin treatment tool is selected from the group consisting of a scalpel, scissors, and an electrocauterizer.
However, Panescu teaches a robotic surgical system comprising a medical tool (2506) selected from the group consisting of a scalpel ([0132]), scissors ([0132]), and an ([0132]). .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Ross (US PGPUB: 2016/0262827).
Regarding dependent claim 19, in view of the combination of claim 16, although Karni discloses a skin treatment energy tool, Karni does not explicitly disclose wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles configured to be inserted into the skin of a patient.
However, Ross discloses a medical tools compatible with robotic arms (Fig. 8; [0034]), wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles -4-configured to be inserted into the skin of a patient ([0027]; Fig. 2A: 132). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the microneedles of Ross. This configuration provides the benefit of enabling a clinician to facilitate quick and accurate transections, thereby maximizing lung reserve while effectively removing unhealthy tissue. ([0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of McMillan et al (US PBPUG: 2013/0296737). 
Regarding dependent claim 20, in view of the combination claim 16, although Karni discloses an energy skin treatment tool, Karni does not explicitly disclose wherein the medical tool is a gas plasma skin treatment tool. 
However, McMillan discloses a robotic surgical system to be used with various medical tools ([0009]), wherein the medical tool is a gas plasma skin treatment tool ([0009], [0065]; Fig. 4: 150). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the gas plasma skin treatment tool of McMillan as this is a known technique to perform coagulation ([0065]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Yeung et al (USPGPUB: 2016/0157948). 
Regarding dependent claim 21, in view of the combination of claim 1, Karni does not explicitly disclose wherein the system has a high definition video camera supported adjacent the tool, said camera being directed toward the treatment area of the tool and transmitting video thereof. 
However, Yeung teaches a robotic surgical arm ([0006]; Fig. 1: 1), wherein the system has a high definition video camera supported adjacent the tool ([0075]; Fig. 3B: 227), said camera being directed toward the treatment area of the tool and transmitting video thereof ([0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the video camera of Yeung so that a surgical team may remotely monitor and control the surgical robot ([0075]), thereby increasing the accuracy and safety of the procedure.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Okazaki et al (US PGPUB: 2011/0218676). 
Regarding dependent claim 23, in view of the combination of claim 22, Karni does not explicitly disclose wherein the controlling of the robotic apparatus includes using a computer applying inverse kinematics to data derived from the sensor units of the sensor apparatus so as to derive data for desired rotational positions of parts of the robotic apparatus, and determining therefrom torque commands sent to the robotic apparatus using a control loop.
However, Okazaki discloses a control device and robot arm for human contact (Fig. 1: 101), the controlling of the robotic apparatus includes using a computer applying inverse kinematics to data derived from the sensor units of the sensor apparatus so as to derive data for desired rotational positions of parts of the robotic apparatus ([0126]; Fig. 2: 108); and determining therefrom torque commands ([0141]; Fig. 2: 45) sent to the robotic apparatus using a control loop ([0146], [0169]; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the inverse kinematics and torque commands of Okazaki as a means to orient a robotic arm and precisely control the movements of said arm to ensure both safety and precision ([0017]).
Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered. Examiner notes the amendments to the claims necessitated a new grounds of rejection outlined above. 
However, in the interested of compact prosecution, the following arguments are addressed: 
Applicant argues “Karni does not suggest moving the applicator from treatment point to the next treatment point with the tool spaced at a predetermined distance from the patient maintained over the trajectory” (p. 12, Remarks). However, Karni explicitly discloses that after the boundary point (i.e. point of treatment see [0019] “location on the skin as a boundary point at least partially defining a treatment region”) is determined, the applicator (holder 18) is returned to its ready position raised above the body of the patient before moving to the next boundary point in the trajectory ([0086]). As such, Karni does disclose the application is spaced apart from the patient when moved between treatment points and that the holder 18 is not in contact with the skin when the applicator moves between treatment regions. 
Examiner further notes Applicant states claim 15 is allowable for the same reason as claim 1 (p. 14, Remarks). As such, the rejection of the claim 15 is tenable for at least the same reasons as claim 1.  
Examiner notes Applicant has not provided additional arguments for ant dependent claims other than being allowable for the same reasons as claims 1 and 15 (p. 12-14). As such, the rejections of the claims are tenable for at least the same reasons as claims 1 and 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794